Paul W. Brown, J.,
dissenting. The sworn statement of a subcontractor is required under R. C. 1311.04 only for inclusion with the contractor’s sworn statement to the owner. Under that statute, if the conractor does not furnish his statement to the owner, the subcontractor need *510not furnish such a statement to the contractor.
The statute is designed to protect the owner, if and only if he avails himself of that protection by obtaining an affidavit from his contractor. If he refuses or fails to require the affidavit, he has waived his protection under the statute and no action or inaction by the subcontractor can. or does affect that'waiver. Finally, if the owner has not required the affidavit, the furnishing of one by the subcontractor to the contractor will in no way protect the owner, because he has’no greater notice than before. The statute exists to protect the owner,-not the contractor. Because the result of- decision of the Court of Appeals is to provide only notice to the contractor, it has no place in the statutory scheme-nnd, therefore, is wrong. The decision is totally destructive of existing mechanic’s lien laws and will require legislative reversal.
Lochee and Holmes, JJ., concur in the foregoing dissenting opinion. > ;